Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Regarding claim 1, none of the reference of record alone or in combination discloses or suggests a method of obtaining a reference image for optical object recognition, the method comprising: 
driving a subset of light sources of a plurality of light sources included in at least one display panel, the subset of light sources corresponding to an object recognition window which is a partial region of the display panel; 
receiving, using an object recognition sensor, light reflected through the object recognition window, the light emitted by the subset of light sources; 
obtaining a plurality of reference images based on the reflected light while the subset of light sources are driven, the plurality of reference images including a first reference image; 
 obtaining a plurality of environment information corresponding to the plurality of reference images using at least one environmental sensor while the subset of light sources are driven, the plurality of environment information associated with a surrounding environment during a time when the corresponding plurality of reference images were obtained, the plurality of environment information including a first environment information corresponding to the first reference image; 
storing the first reference image and the first environment information together; 
obtaining a first target image associated with the first target object based on the reflected light while the subset of light sources are driven, the first target object being a target of the optical object recognition; and 
obtaining a first effective image for optical object recognition associated with the first target object based on the first target image, the first reference image, and the first environment information. 
Claims 16-20 are allowed previously.  See last Office Action for reason of allowance in regards to claims 16-20.  
Claims 2-15 depend from claim 1.  Accordingly, claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625